DETAILED ACTION
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 is generic to the following disclosed patentably distinct species:
Species A: drawn to Figs. 1-10  disclosing a placement system with a lead cable, operation wires and two detachable connector with interlocking portion or interlocking member and cap classified in A61M 25/0105, A61B 1/042, A61B 1/233, A61J 15/0003, A61B 1/00128, A61B 1/128, A61B 2017/22035, A61B 90/361, A61B 1/051, A61B 1/01 A61B 1/00128, A61B 2017/22035, A61B 1/008 
Additionally, upon election of the embodiment of Species 1, applicant is further required to elect between subspecies:
Subspecies A1: arrangement of operation wires (20A&20B) as in Fig.2 
Subspecies A2: arrangement of operation wires (20A&20B) as in  Fig.3
Subspecies A3: arrangement of interlocking member with transmission unit and without element 98 as in Fig. 4 
Subspecies A4: arrangement of interlocking member with a cap and element 98 as in fig.10 
 Species B: drawn to Figs. 11 disclosing a bronchial catheter with a detachable aspirator tube connected to main tube next to a guide tube classified in A61B 2017/22035, A61B 2217/005, A61B 2017/242, A61B 1/01 
Species C: drawn to Figs. 12 disclosing catheter tube having main tube body and a guide wire with in a tube with a detachable aspirator tube connected to distal end of the main tube  having a cap next classified in A61B 2017/22035, A61B 2217/005, A61B 2017/242, A61B 1/01, A61B 2017/22035, A61B 1/0669
Species D: drawn to Figs. 13 disclosing a placement system with a lead cable, operation wires and two detachable connector with interlocking portion or interlocking member and supply member classified in A61M 25/0105, A61B 1/042, A61B 1/233, A61J 15/0003, A61B 1/00128, A61B 1/128, A61B 2017/22035, A61B 90/361, A61B 1/051, A61B 1/01, A61B 1/015 A61B 1/00128, A61B 2017/22035, A61B 1/008
Species E: drawn to Figs. 15  disclosing a placement system with a lead cable, operation wires and two detachable connector with interlocking portion or interlocking member and multiple lenses classified in A61M 25/0105, A61B 1/042, A61B 1/233, A61J 15/0003, A61B 1/00128, A61B 1/128, A61B 2017/22035, A61B 90/361, A61B 1/051, A61B 1/01, A61B 1/015 A61B 1/00128, A61B 2017/22035, A61B 1/008 A61B 1/051, A61B 1/00045 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TADIOS E MOLLA/              Examiner, Art Unit 3795 

/MICHAEL J CAREY/             Supervisory Patent Examiner, Art Unit 3795